EXHIBIT 10.03

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT is entered into as of this 22nd day of November, 2006,
by and among Cape Fear Bank Corporation, a North Carolina corporation formerly
known as Bank of Wilmington Corporation (the “Corporation”), Cape Fear Bank,
formerly known as Bank of Wilmington, a North Carolina bank, and Betty V.
Norris, its Senior Vice President/Treasurer and Chief Financial Officer of the
Corporation and the Bank (the “Executive”).

WHEREAS, the Executive has made and is expected to continue to make substantial
contributions to the profitability, growth, and financial strength of Cape Fear
Bank Corporation and its subsidiary bank, Cape Fear Bank, a North
Carolina-chartered bank,

WHEREAS, Cape Fear Bank Corporation desires to assure itself of the current and
future continuity of management and, establishing minimum severance benefits for
certain officers and other key employees, including the Executive, desires to
ensure that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual change in control arises,

WHEREAS, Cape Fear Bank Corporation wishes to provide additional inducement for
the Executive to remain in the employ of the Bank,

WHEREAS, Cape Fear Bank Corporation and the Executive intend that this Severance
Agreement shall supersede and replace in its entirety the Change of Control
Agreement dated as of March 22, 1999 by and between Bank of Wilmington and the
Executive, as amended, and that from and after the date of this Severance
Agreement the Change of Control Agreement dated as of March 22, 1999, as
amended, shall be of no further force or effect, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Cape Fear Bank Corporation, is contemplated
insofar as either of Cape Fear Bank Corporation or any of its subsidiaries is
concerned.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. CHANGE IN CONTROL SEVERANCE. (a) Involuntary Termination Without Cause or
Voluntary Termination for Good Reason Within One Year after a Change in Control.
Cape Fear Bank Corporation shall make a lump-sum payment to the Executive in an
amount in cash



--------------------------------------------------------------------------------

equal to two times the Executive’s annual compensation if the Executive’s
employment with Cape Fear Bank Corporation and subsidiaries is involuntarily
terminated within 12 months after a Change in Control, except for termination
under section 4 of this Severance Agreement, or if the Executive terminates
employment with Cape Fear Bank Corporation and subsidiaries for Good Reason
within 12 months after a Change in Control. Subject to section 17, the payment
required under this section 1(a) is payable no later than three business days
after the date the Executive’s employment terminates and shall not be reduced to
account for the time value of money or discounted to present value. If the
Executive terminates employment for Good Reason, the date of termination shall
be the date specified by the Executive in the notice of termination. If the
Executive is removed from office or if the Executive’s employment terminates
before the Change in Control occurs but after discussions with a third party
regarding a Change in Control commence, and if those discussions ultimately
conclude with a Change in Control, then for purposes of this Severance Agreement
the removal of the Executive or termination of the Executive’s employment shall
be deemed to have occurred after the Change in Control.

For purposes of this Severance Agreement, annual compensation means (x) the
Executive’s annual base salary on the date of the Change in Control or on the
date of the Executive’s employment termination (at whichever date the
Executive’s current annual base salary is greater, but excluding any
compensation earned in the Executive’s capacity as a director), plus (y) any
bonus earned for the most recent whole calendar year before the year in which
the Change in Control occurred or for the most recent whole calendar year before
the year in which employment termination occurred (whichever is greater),
regardless of whether the bonus is paid in the year earned or in a later
calendar year. The term bonus means cash or non-cash compensation of the type
that is required to be reported as bonus by the Securities and Exchange
Commission’s rules governing tabular disclosure of executive compensation,
specifically Regulation S-K Item 402 (17 CFR 229.402 (2006), currently
Item 402(c)(2)(iv)). For purposes of this Severance Agreement, the term
subsidiary means any entity in which Cape Fear Bank Corporation directly or
indirectly beneficially owns 50% or more of the outstanding voting securities.

(b) Additional Severance Benefits. In addition to the severance payment due
under paragraph (a) of this section 1, if the Executive is entitled to a
lump-sum severance payment under paragraph (a) after employment termination Cape
Fear Bank Corporation shall (x) cause the Executive to become fully vested in
any qualified and non-qualified plans, programs, or arrangements in which the
Executive participated if the plan, program, or arrangement does not address the
effect of a change in control, and (y) contribute or cause to be contributed to
the Executive’s 401(k) plan account the matching and profit-sharing
contributions, if any, that the Executive is entitled to based upon all W-2
income earned by the Executive for the plan year.

2. DEFINITION OF CHANGE IN CONTROL. For purposes of this Severance Agreement,
the term Change in Control means any of the following events occur –

(a) Merger: Cape Fear Bank Corporation merges into or consolidates with another
corporation, or merges another corporation into Cape Fear Bank Corporation, and
as a result less

 

2



--------------------------------------------------------------------------------

than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of Cape Fear Bank Corporation immediately before the merger or
consolidation. For purposes of this Severance Agreement, the term person means
an individual, corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, or other
entity,

(b) Acquisition of Significant Share Ownership: a report on Schedule 13D,
Schedule TO, or another form or schedule (other than Schedule 13G), is filed or
is required to be filed under sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of the
combined voting power of Cape Fear Bank Corporation’s voting securities (but
this paragraph (b) shall not apply to beneficial ownership of voting shares held
by a subsidiary in a fiduciary capacity or beneficial ownership of voting shares
held by an employee benefit plan of Cape Fear Bank Corporation or a subsidiary),

(c) Change in Board Composition: during any period of two consecutive years,
individuals who constitute Cape Fear Bank Corporation’s board of directors at
the beginning of the two-year period cease for any reason to constitute at least
a majority thereof; provided, however, that – for purposes of this paragraph
(c) – each director who is first elected by the board (or first nominated by the
board for election by stockholders) by a vote of at least two-thirds (b) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period, or

(d) Sale of Assets: Cape Fear Bank Corporation sells to a third party
substantially all of Cape Fear Bank Corporation’s assets. For purposes of this
Severance Agreement, sale of substantially all of Cape Fear Bank Corporation’s
assets includes sale of the shares or assets of Cape Fear Bank alone.

3. GOOD REASON. For purposes of this Severance Agreement, the term Good Reason
means the occurrence of any of the following without the Executive’s written
consent –

(a) reduction of the Executive’s base salary, or

(b) reduction of the Executive’s bonus, incentive, and other compensation award
opportunities under Cape Fear Bank Corporation’s or subsidiary’s benefit plans,
unless a company-wide reduction of all officers’ award opportunities occurs
simultaneously, or termination of the Executive’s participation in any officer
or employee benefit plan maintained by Cape Fear Bank Corporation or a
subsidiary, unless the plan is terminated because of changes in law or loss of
tax deductibility to Cape Fear Bank Corporation for contributions to the plan,
or unless the plan is terminated as a matter of policy applied equally to all
participants, or

(c) assignment to the Executive of duties or responsibilities that are
materially inconsistent with the Executive’s duties and responsibilities
immediately before the Change in Control, or any other action by Cape Fear Bank
Corporation or its successor that results in a material reduction or material
adverse change in the Executive’s position, authority, duties, or

 

3



--------------------------------------------------------------------------------

responsibilities, or failure to nominate the Executive as a director of Cape
Fear Bank Corporation if the Executive shall have been a director immediately
before the Change in Control, or

(d) failure to obtain an assumption of Cape Fear Bank Corporation’s obligations
under this Severance Agreement by a successor to Cape Fear Bank Corporation,
regardless of whether the entity becomes a successor as a result of a merger,
consolidation, sale of assets, or other form of reorganization, or

(e) relocation of Cape Fear Bank’s principal executive offices or requiring the
Executive to change the Executive’s principal work location to any location that
is more than 50 miles from the location of Cape Fear Bank’s principal executive
offices on the date of this Severance Agreement.

4. TERMINATION FOR WHICH NO SEVERANCE BENEFITS ARE PAYABLE. (a) No Severance
after Termination for Cause. Despite any provision of this Severance Agreement
to the contrary, under no circumstance shall the Executive be entitled to
severance benefits if the Executive’s employment terminates for Cause. For
purposes of this Severance Agreement the term Cause means the Executive shall
have committed any of the following acts –

1) Fraud, Embezzlement, Theft or Other Crime: an act of fraud, embezzlement, or
theft while employed by Cape Fear Bank Corporation or a subsidiary, conviction
of the Executive for or plea of no contest to a felony or conviction of or plea
of no contest to a misdemeanor involving moral turpitude, or the actual
incarceration of the Executive for 45 consecutive days or more, or

2) Negligence and Other Actions: gross negligence, insubordination, disloyalty,
or dishonesty in the performance of the Executive’s duties as an officer of Cape
Fear Bank Corporation or a subsidiary; wilful or reckless failure by the
Executive to adhere to Cape Fear Bank Corporation’s or subsidiary’s written
policies; intentional wrongful damage by the Executive to the business or
property of Cape Fear Bank Corporation, including without limitation its
reputation, which in Cape Fear Bank Corporation’s sole judgment causes material
harm to Cape Fear Bank Corporation; breach by the Executive of fiduciary duties
to Cape Fear Bank Corporation and its stockholders, whether in the Executive’s
capacity as an officer or a director of Cape Fear Bank Corporation or a
subsidiary,

3) Removal: removal of the Executive from office or permanent prohibition of the
Executive from participating in Cape Fear Bank’s affairs by an order issued
under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

4) Disclosure of Trade Secrets: intentional wrongful disclosure of secret
processes or confidential information of Cape Fear Bank Corporation or
affiliates, which in Cape Fear Bank Corporation’s sole judgment causes material
harm to Cape Fear Bank Corporation or affiliates, or

 

4



--------------------------------------------------------------------------------

5) Termination for Cause under an Employment Agreement: any actions that have
caused the Executive to be terminated for cause under any employment agreement
existing on the date hereof or hereafter entered into between the Executive and
Cape Fear Bank Corporation or a subsidiary, or

6) Exclusion from Fidelity Coverage: the occurrence of any event that results in
the Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of Cape Fear Bank Corporation or
affiliates, under a blanket bond or other fidelity or insurance policy covering
directors, officers, or employees.

Definition of “Intentional”: For purposes of this Severance Agreement, no act or
failure to act on the Executive’s part shall be deemed to have been intentional
if it was due primarily to an error in judgment or negligence. An act or failure
to act on the Executive’s part shall be considered intentional if it is not in
good faith and if it is without a reasonable belief that the action or failure
to act is in the best interests of Cape Fear Bank Corporation. Any act or
failure to act based upon authority granted by resolutions duly adopted by the
board of directors or based upon the advice of counsel for Cape Fear Bank
Corporation shall be conclusively presumed to be in good faith and in the best
interests of Cape Fear Bank Corporation

(b) No Severance under this Severance Agreement for the Executive’s Death or
Disability. Despite any contrary provision in this Severance Agreement, under no
circumstance shall the Executive be entitled to severance benefits under this
Severance Agreement if (x) the Executive dies while actively employed by Cape
Fear Bank Corporation or a subsidiary, or (y) the Executive becomes totally
disabled while actively employed by Cape Fear Bank Corporation or a subsidiary.
For purposes of this Severance Agreement, the term totally disabled means that
because of injury or sickness, the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary(ies) or estate after death or disability shall be
determined solely by such benefit plans or arrangements as Cape Fear Bank
Corporation or a subsidiary may have with the Executive relating to death or
disability, not by this Severance Agreement.

5. TERM OF AGREEMENT. The initial term of this Severance Agreement shall be for
a period of three years, commencing November 22, 2006. On the first anniversary
of the November 22, 2006 effective date of this Severance Agreement and on each
anniversary thereafter this Severance Agreement shall be extended automatically
for one additional year, unless Cape Fear Bank Corporation’s board of directors
gives notice to the Executive in writing at least 90 days before the anniversary
that the term of this Severance Agreement will not be extended. If the board of
directors determines not to extend the term, it shall promptly notify the
Executive. References herein to the term of this Severance Agreement mean the
initial term and extensions of the initial term. Unless terminated earlier, this
Severance Agreement shall terminate when the Executive attains age 65. If the
board of directors decides not to extend the term of this Severance Agreement,
this Severance Agreement shall nevertheless remain in force until its term
expires. The board’s decision not to extend the term of this Severance Agreement
shall not – by itself – constitute Good Reason and shall not give the

 

5



--------------------------------------------------------------------------------

Executive any rights under this Severance Agreement to claim an adverse change
in position, compensation, or circumstances or otherwise to claim entitlement to
severance benefits under this Severance Agreement.

6. THIS SEVERANCE AGREEMENT IS NOT AN EMPLOYMENT CONTRACT. The parties hereto
acknowledge and agree that (x) this Severance Agreement is not a management or
employment agreement and (y) nothing in this Severance Agreement shall give the
Executive any rights or impose any obligations to continued employment by Cape
Fear Bank Corporation or any subsidiary or successor of Cape Fear Bank
Corporation.

7. WITHHOLDING OF TAXES. Cape Fear Bank Corporation may withhold from any
benefits payable under this Severance Agreement all Federal, state, local or
other taxes as may be required by law, governmental regulation or ruling.

8. SUCCESSORS AND ASSIGNS. (a) This Agreement Is Binding on Successors. This
Severance Agreement shall be binding upon Cape Fear Bank Corporation and any
successor to Cape Fear Bank Corporation, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of
Cape Fear Bank Corporation by purchase, merger, consolidation, reorganization,
or otherwise. But this Severance Agreement and Cape Fear Bank Corporation’s
obligations under this Severance Agreement are not otherwise assignable,
transferable, or delegable by Cape Fear Bank Corporation. By agreement in form
and substance satisfactory to the Executive, Cape Fear Bank Corporation shall
require any successor to all or substantially all of the business or assets of
Cape Fear Bank Corporation expressly to assume and agree to perform this
Severance Agreement in the same manner and to the same extent Cape Fear Bank
Corporation would be required to perform if no such succession had occurred.

(b) This Severance Agreement Is Enforceable by the Executive and Heirs. This
Severance Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, and legatees.

(c) This Severance Agreement Is Personal in Nature and Is Not Assignable. This
Severance Agreement is personal in nature. Without written consent of the other
party, neither party shall assign, transfer, or delegate this Severance
Agreement or any rights or obligations under this Severance Agreement except as
expressly provided in this section 8. Without limiting the generality of the
foregoing, the Executive’s right to receive payments hereunder is not assignable
or transferable, whether by pledge, creation of a security interest, or
otherwise, except for a transfer by Executive’s will or by the laws of descent
and distribution. If the Executive attempts an assignment or transfer that is
contrary to this section 8, Cape Fear Bank Corporation shall have no liability
to pay any amount to the assignee or transferee.

9. GOVERNING LAW, JURISDICTION AND FORUM. This Severance Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. By executing this Severance Agreement, the Executive

 

6



--------------------------------------------------------------------------------

acknowledges that the Executive is subject to the jurisdiction of both the
federal and state courts in the State of North Carolina. Any actions or
proceedings instituted under this Severance Agreement shall be brought and tried
solely in courts located in New Hanover County, North Carolina or in the federal
court having jurisdiction in Wilmington, North Carolina. The Executive expressly
waives the right to have any such actions or proceedings brought or tried
elsewhere.

10. ENTIRE AGREEMENT. This Severance Agreement sets forth the entire agreement
between Cape Fear Bank Corporation and the Executive concerning the subject
matter. Any oral or written statements, representations, agreements, or
understandings made or entered into before or contemporaneously with the
execution of this Severance Agreement are hereby rescinded, revoked, and
rendered null and void by the parties. This Severance Agreement supersedes and
replaces in its entirety the Change of Control Agreement dated as of March 22,
1999, as amended, between the Executive and Bank of Wilmington, and from and
after the date of this Severance Agreement the Change of Control Agreement dated
as of March 22, 1999, as amended, shall be of no further force or effect.

11. NOTICES. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cape Fear Bank Corporation at the time of the delivery of
such notice, and properly addressed to Cape Fear Bank Corporation if addressed
to the Board of Directors, Cape Fear Bank Corporation, 1117 Military Cutoff
Road, Wilmington, North Carolina 28405.

12. SEVERABILITY. In the case of conflict between any provision of this
Severance Agreement and any statute, regulation, or judicial precedent, the
latter shall prevail, but the affected provisions of this Severance Agreement
shall be curtailed and limited solely to the extent necessary to bring them
within the requirements of law. If any provision of this Severance Agreement is
held by a court of competent jurisdiction to be indefinite, invalid, void or
voidable, or otherwise unenforceable, the remainder of this Severance Agreement
shall continue in full force and effect unless that would clearly be contrary to
the intentions of the parties or would result in an injustice.

13. CAPTIONS AND COUNTERPARTS. The captions in this Severance Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Severance Agreement. This Severance Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

14. NO DUTY TO MITIGATE. The Cape Fear Bank Corporation hereby acknowledges that
it will be difficult and could be impossible (x) for the Executive to find
reasonably comparable employment after employment termination, and (y) to
measure the amount of damages the Executive may suffer as a result of
termination. Additionally, Cape Fear Bank

 

7



--------------------------------------------------------------------------------

Corporation acknowledges that its general severance pay plans do not provide for
mitigation, offset, or reduction of any severance payment received thereunder.
Cape Fear Bank Corporation further acknowledges that the payment of severance
benefits under this Severance Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Severance Agreement by seeking other employment.
Moreover, the amount of any payment provided for in this Severance Agreement
shall not be reduced by any compensation earned or benefits provided as the
result of employment of the Executive or as a result of the Executive being
self-employed after employment termination.

15. AMENDMENT AND WAIVER. This Severance Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Severance
Agreement shall not be construed to be a waiver of any such provision, nor
affect the validity of this Severance Agreement or any part thereof or the right
of any party thereafter to enforce each and every such provision. No waiver or
any breach of this Severance Agreement shall be held to be a waiver of any other
or subsequent breach.

16. PAYMENT OF LEGAL FEES. Cape Fear Bank Corporation is aware that after a
Change in Control management could cause or attempt to cause Cape Fear Bank
Corporation to refuse to comply with its obligations under this Severance
Agreement, or could institute or cause or attempt to cause Cape Fear Bank
Corporation to institute litigation seeking to have this Severance Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Severance Agreement. In these
circumstances, the purpose of this Severance Agreement would be frustrated. It
is Cape Fear Bank Corporation’s intention that the Executive not be required to
incur the expenses associated with the enforcement of rights under this
Severance Agreement, whether by litigation or other legal action, because the
cost and expense thereof would substantially detract from the benefits intended
to be granted to the Executive hereunder. It is Cape Fear Bank Corporation’s
intention that the Executive not be forced to negotiate settlement of rights
under this Severance Agreement under threat of incurring expenses. Accordingly,
if after a Change in Control occurs it appears to the Executive that (x) Cape
Fear Bank Corporation has failed to comply with any of its obligations under
this Severance Agreement, or (y) Cape Fear Bank Corporation or any other person
has taken any action to declare this Severance Agreement void or unenforceable,
or instituted any litigation or other legal action designed to deny, diminish,
or to recover from the Executive the benefits intended to be provided to the
Executive hereunder, Cape Fear Bank Corporation irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at Cape
Fear Bank Corporation’s expense as provided in this section 16, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against Cape Fear Bank Corporation or any
director, officer, stockholder, or other person affiliated with Cape Fear Bank
Corporation, in any jurisdiction. Notwithstanding any existing or previous
attorney-client relationship between Cape Fear Bank Corporation and any counsel
chosen by the Executive under this section 16, Cape Fear Bank Corporation
irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and Cape Fear Bank Corporation and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of

 

8



--------------------------------------------------------------------------------

counsel selected from time to time by the Executive as provided in this section
shall be paid or reimbursed to the Executive by Cape Fear Bank Corporation on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with such counsel’s customary
practices, up to a maximum aggregate amount of $100,000, whether suit be brought
or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings. Cape Fear Bank Corporation’s obligation to pay the Executive’s
legal fees under this section 16 operates separately from and in addition to any
legal fee reimbursement obligation Cape Fear Bank Corporation may have with the
Executive under any separate severance or other agreement. Despite any contrary
provision of this Severance Agreement however, Cape Fear Bank Corporation shall
not be required to pay or reimburse the Executive’s legal expenses if doing so
would violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR
359.3].

17. COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A. Cape Fear Bank
Corporation and the Executive intend that their exercise of authority or
discretion under this Severance Agreement shall comply with section 409A of the
Internal Revenue Code of 1986. If when the Executive’s employment terminates the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, and if any payments under this Severance
Agreement will result in additional tax or interest to the Executive because of
section 409A, then despite any contrary provision of this Severance Agreement
the Executive will not be entitled to the payments until the earliest of (x) the
date that is at least six months after termination of the Executive’s employment
for reasons other than the Executive’s death, (y) the date of the Executive’s
death, or (z) any earlier date that does not result in additional tax or
interest to the Executive under section 409A. As promptly as possible after the
end of the period during which payments are delayed under this provision, the
entire amount of the delayed payments shall be paid to the Executive in a single
lump sum. If any provision of this Severance Agreement does not satisfy the
requirements of section 409A, the provision shall nevertheless be applied in a
manner consistent with those requirements. If any provision of this Severance
Agreement would subject the Executive to additional tax or interest under
section 409A, Cape Fear Bank Corporation shall reform the provision. However,
Cape Fear Bank Corporation shall maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting the Executive to
additional tax or interest, and Cape Fear Bank Corporation shall not be required
to incur any additional compensation expense as a result of the reformed
provision.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first written above.

 

EXECUTIVE   CAPE FEAR BANK CORPORATION

/s/ Betty V. Norris

  By:  

/s/ Cameron Coburn

Betty V. Norris   Its:   President and Chief Executive Officer

 

10